Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2785654) in view of Peterson (US 1603713) and Grossman (US 2008/0075520).
Regarding claim 1, Lundberg teaches a chalk holding apparatus comprising: an elongate shaft (comprising 10, 12 and 14) having a first end (24), a second end (24’) and a bulging center portion (14) that slightly curves away from a longitudinal axis of the elongated shaft; a tightening ring (26 and 26’) at each of the first end and second end.
Lundberg does not teach a holding string disposed at a center portion of the elongated shaft, or that the tightening ring is configured to threadedly engage with the first end and the second end to secure a chalk at each end or that the elongate shaft is 3 to 10 inches.
Peterson teaches teach a holding string (10), and a tightening ring (5) that is configured to threadedly engage with a first end (4) to secure a chalk (C) at each end.3
Grossman teaches a chalk holder that has a length of approximately 5.75 inches (¶0024).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the center portion of Lundberg with a holding string as taught by Peterson for the purpose of securing the device to the hand or wrist of a user (Peterson, pg. 1, ll. 93-96).  Furthermore, it would have been obvious to have replaced the tightening rings of Lundberg with tightening rings configured to threadedly engage with the first end and the second end to secure a chalk at each end as taught by Peterson, wherein doing so would merely be a matter of simple substitution of one known tightening ring for another with predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the elongate body of Lundberg with a length between 3 and 10 inches in light of Grossman’s teaching that 5.75 inches is a suitable length for chalk holders.
Regarding claim 2, the combination of Lundberg, Peterson and Grossman teaches the chalk holding apparatus of claim 1, wherein a plurality of slits (Lundberg, 20) are formed on an outer surface of the elongated shaft to increase the comfortability for the user to hold the chalk holding apparatus.
Regarding claim 3, the combination of Lundberg, Peterson and Grossman teaches the chalk holding apparatus of claim 1, wherein the holding string forms a string ring (Peterson, 11) to enable the user's hand to go through so the user can hold the chalk holding apparatus while the string ring is located at the user's wrist (Peterson, pg. 1, ll. 93-96).

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Peterson and Lundberg do not teach a chalk holder with an elongated shaft of 3 to 10 inches.
In response, the newly cited Grossman reference teaches a chalk holder with an elongated shaft of 3 to 10 inches.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754